MEMORANDUM**
Miguel Angel Jorqueras-Arias appeals the sentence imposed following his guilty plea to being a deported alien found in the United States in violation of 8 U.S.C. § 1326.
Jorqueras-Arias contends that the district court erred by denying his request for a downward departure based on a combination of factors, including JorquerasArias’ extraordinary mental and emotional conditions. Because there is no indication in the record that the district court believed it lacked the authority to depart on those grounds, we lack jurisdiction to review its decision not to do so. United States v. Garcia-Garcia, 927 F.2d 489, 490-91 (9th Cir.1991). This appeal is therefore
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.